Citation Nr: 1113471	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-29 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to July 1956.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the Atlanta, Georgia Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied reopening of a previously denied claim for service connection for psychiatric disability, described as schizophrenic reaction, paranoid type, with depression.

In January 2010, the Board remanded the case for additional notice to the Veteran and the development of additional evidence.  The Board is satisfied that there has been substantial compliance with the remand directives.  The Board will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim for service connection for a psychiatric disability on the merits is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran did not appeal a December 1981 rating decision denying service connection for a nervous condition, or a February 2005 rating decision which determined that new and material evidence had not been submitted to reopen the claim for service connection; these decisions are final.

2.  The evidence received since the February 2005 decision relates to an unestablished fact necessary to substantiate the claim for service connection.  


CONCLUSIONS OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In light of the favorable finding with regard to the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a psychiatric disability, and the finding that remand for adjudication of the claim on the merits is required, the Board finds that no further discussion of VCAA compliance is warranted at this time.

Request to Reopen

The Veteran is seeking to reopen a previously denied claim for service connection for psychiatric disability.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, including psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In a December 1981 rating decision, the RO denied service connection for a nervous condition.  The Veteran did not file a notice of disagreement with that decision and therefore, that decision became final.  The Veteran filed several requests to reopen the claim.  The last final denial of such requests was in a February 2005 decision, wherein the RO determined that new and material evidence had not been submitted to reopen the claim.  The Veteran did not appeal this decision and it became final.  See 38 C.F.R. § 20.304.  

The evidence that was associated with the Veteran's claims at the time of the February 2005 decision included service treatment records, post-service treatment records, reports of mental health examinations, statements from the Veteran, and lay statements from people who know the Veteran.  The service treatment records did not show mental or emotional disorder complaints or treatment.  Records showed inpatient and outpatient treatment for mental disorders from the late 1960s forward.  In 2003, the RO received statements, from the early 1980s, in which the Veteran's brother reported that the Veteran experienced nervous breakdowns on two occasions during his service.

The evidence that has been added to the claims file since February 2005 includes more recent mental treatment and examination records, more recent statements from the Veteran, and more recent lay statements.  In an August 2008 statement, the Veteran's brother provided additional information regarding the Veteran's reported mental problems during service.  Specifically, the Veteran's brother, Mr. W., 
related that, prior to entering service, the Veteran had favorable, productive behavior, with no indication of mental illness.  Mr. W. again reported that the Veteran had nervous breakdowns on two occasions during service.  Mr. W. stated that, in Korea, the Veteran engaged in delusionary behavior which resulted in his arrest by military police, an Article 15 demotion, and hospitalization and treatment for paranoia, hallucinations, and depression.  Mr. W. stated that the Army and VA did not inform the Veteran's family of the nature of the Veteran's mental illness.  Such evidence must be presumed credible solely for the purpose of determining whether new and material evidence has been submitted. 

The additional information in that statement is evidence that was not before VA decision makers in February 2005.  That new evidence relates to the Veteran's mental condition during service, which is a disputed fact that is relevant and significant to the Veteran's claim.  As convincing evidence that the Veteran was mentally ill during service would help to establish service incurrence of current mental illness, the brother's 2008 statement raises a reasonable possibility of substantiating the claim.  As the more recent evidence thus includes evidence that is both new and material to be claim, the Board therefore grants reopening of the claim.


ORDER

New and material evidence having been received, the claim of service connection for psychiatric disability is reopened, and to this extent only the appeal is granted. 


REMAMD 

Reopening the claim does not end the inquiry.  Rather, consideration of the claim on the merits must be undertaken.  However, all of the denials during the course of this appeal have been based on the lack of new and material evidence being submitted.  This claim has not been adjudicated on the merits by the RO.  


As the Board cannot conclude at this time that the Veteran will not be prejudiced by the Board's consideration of the claim on the merits in the first instance, this claim must be remanded for the RO/AMC to readjudicate the merits of the claim for service connection for a psychiatric disability.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the claim is REMANDED for the following action:

1.  After completing any additional development deemed necessary, adjudicate the claim for service connection for a psychiatric disorder on the merits, to include consideration of the claim for service connection on a secondary basis.

2.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


